Pannell, Judge.
The appellant’s brief makes not a single reference to the pages in the record and transcript where the pleadings, motions, orders, evidence and other matters necessary to a determination of, and decision on, the enumerations of error may be found. Under these circumstances, the enumerations of error will be considered as abandoned and no determination made thereof other than to affirm the trial judge. Crider v. State, 115 Ga. App. 347 (154 SE2d 743). “This court will not be required to search the entire record to determine the subject matter about which the appellant seeks to complain.” Millhollan v. Watkins Motor Lines, 116 Ga. App. 452, 457 (157 SE2d 901).

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.